1    William Skinner SBN 257139
     Will@SkinnerEsq.com
2    3551 Camino Mira Costa Ste D
     San Clemente, CA 92672
3    Tel: (800) 659-5937                                                   JS-6
     Fax: (844) 660-4041
4
     Eric J. Menhart (Admitted Pro Hac Vice)
5    Eric.Menhart@Lexero.com
     Lexero Law
6    316 F Street NE, Suite 101
     Washington, DC 20002
7    Office: (855) 453-9376
     Fax: (855) 453-9376
8
     Attorneys for Plaintiff Spy Dialer, Inc.
9
10                    UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION

12
     SPY DIALER, INC.
13
                         Plaintiff,
14
     v.                                          NO. 5:18-cv-01178-FMO-SHK
15
     REYA LLC, et al.
16                                               ORDER RE: DISMISSAL WITH
                         Defendant.              PREJUDICE
17
18
19         Having considered the Parties’ Joint Stipulation of Dismissal, it hereby
20   ordered that this matter is DISMISSED, with prejudice.
21
           IT IS SO ORDERED.
22
23
           Dated: July 8, 2019          ___________/s/___________________
24
25                                          Fernando M. Olguin

26                                          United States District Judge
27
28
